DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s preliminary amendment filed on April 27, 2020 has been entered and made of record.
Claim Interpretation
Claim 2 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim 3 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitation of “circuitry” provide sufficient structure to perform all claimed limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 of copending Application No. 16/857,846 (referred as ‘846 application hereinafter).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 2-3 is fully defined by claims 2-3 of the ‘846 application.  For example, as to the instant claim 2, claim 2 of the ‘846 application  discloses an encoding method comprising (see line 1):
generating encoded data, the encoded data including (see line 2):
a first syntax describing a first syntax element including a first number of reference images in a first reference image list and a second syntax element including a second number of reference images in a second reference image list (see lines 3-5),
a second syntax describing a plurality of parameters that are obtained by using a common index commonly used for the first reference image list and the second reference image list (see lines 6-8), and 
a third syntax describing a third syntax element including a maximum number of values taken by the common index (see lines 9-10).

Furthermore, each of the limitations recited in instant claim 2 is anticipated by claim 2 of the ‘846 application and anticipation is “the ultimate or epitome of obviousness.”
As to instant claim 3, claim 3 of the ‘846 application discloses an encoding device comprising (see line 1): circuitry configured to (see line 2): generate encoded data, the encoded data including (see line 2): 
a first syntax describing a first syntax element including a first number of reference images in a first reference image list and a second syntax element including a second number of reference images in a second reference image list (see lines 3-5),
a second syntax describing a plurality of parameters that are obtained by using a common index commonly used for the first reference image list and the second reference image list (see lines 6-8), and
a third syntax describing a third syntax element including a maximum number of values taken by the common index (see lines 9-10).
While claim 3 of the ‘846 application includes additional limitations (i.e., “the common index…image list” recited in lines 11-12) that are not set forth in the instant claim 3, the use of transitional term "comprising/comprises" in the instant claim 3 fails to preclude the possibility of additional elements.  Therefore, instant claim 3 fails to define an invention that is patentably distinct from claim 3 of the ‘846 application.

Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Pat. No. 9,872,027 (referred as ‘027 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 2-3 is fully defined by claims 1-2 of the ‘027 patent.  For example, as to the instant claim 2, claim 1 of the ‘027 patent  discloses an encoding method comprising:
generating encoded data, the encoded data including (see line 2):
a first syntax describing a first syntax element including a first number of reference images in a first reference image list and a second syntax element including a second number of reference images in a second reference image list (see lines 3-6),
a second syntax describing a plurality of parameters that are obtained by using a common index commonly used for the first reference image list and the second reference image list (see lines 7-10), and 
a third syntax describing a third syntax element including a maximum number of values taken by the common index (see lines 11-13).
While claim 1 of the ‘027 patent includes additional limitations (i.e., “regenerating…image list” recited in lines 14-23) that are not set forth in the instant claim 2, the use of transitional term "comprising/comprises" in the instant claim 2 fails to preclude the possibility of additional elements.  Therefore, instant claim 2 fails to define an invention that is patentably distinct from claim 1 of the ‘027 patent.

a first syntax describing a first syntax element including a first number of reference images in a first reference image list and a second syntax element including a second number of reference images in a second reference image list (see lines 4-8),
a second syntax describing a plurality of parameters that are obtained by using a common index commonly used for the first reference image list and the second reference image list (see lines 9-12), and
a third syntax describing a third syntax element including a maximum number of values taken by the common index (see lines 13-15).
While claim 2 of the ‘027 patent includes additional limitations (i.e., “regenerating…image list” recited in lines 16-25) that are not set forth in the instant claim 3, the use of transitional term "comprising/comprises" in the instant claim 3 fails to preclude the possibility of additional elements.  Therefore, instant claim 3 fails to define an invention that is patentably distinct from claim 2 of the ‘027 patent.
Claims 2-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Pat. No. 10,187,642 (referred as ‘642 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 2-3 is fully defined by claims 1-2 of the ‘642 patent.  For example, as to the instant claim 2, claim 1 of the ‘642 patent  discloses an encoding method comprising:

a first syntax describing a first syntax element including a first number of reference images in a first reference image list and a second syntax element including a second number of reference images in a second reference image list (see lines 3-7),
a second syntax describing a plurality of parameters that are obtained by using a common index commonly used for the first reference image list and the second reference image list (see lines 8-11), and 
a third syntax describing a third syntax element including a maximum number of values taken by the common index (see lines 12-14).
While claim 1 of the ‘642 patent includes additional limitations (i.e., “performing…element” recited in lines 15-16) that are not set forth in the instant claim 2, the use of transitional term "comprising/comprises" in the instant claim 2 fails to preclude the possibility of additional elements.  Therefore, instant claim 2 fails to define an invention that is patentably distinct from claim 1 of the ‘642 patent.
As to instant claim 3, claim 2 of the ‘642 patent application discloses an encoding device comprising: circuitry configured to generate encoded data, the encoded data including (see lines 2-3): 
a first syntax describing a first syntax element including a first number of reference images in a first reference image list and a second syntax element including a second number of reference images in a second reference image list (see lines 4-8),
a second syntax describing a plurality of parameters that are obtained by using a common index commonly used for the first reference image list and the second reference image list (see lines 9-12), and

While claim 2 of the ‘642 patent includes additional limitations (i.e., “performing…element” recited in lines 16-17) that are not set forth in the instant claim 3, the use of transitional term "comprising/comprises" in the instant claim 3 fails to preclude the possibility of additional elements.  Therefore, instant claim 3 fails to define an invention that is patentably distinct from claim 2 of the ‘642 patent
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




DMD
2/2022

/DUY M DANG/Primary Examiner, Art Unit 2667